DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (claims 1-4 and 10-13) in the reply filed on 7/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaufman et al. (US Pub No. 2003/0016850).
With regards to claims 1 and 10, Kaufman et al. disclose a method of ultrasound scanning and an ultrasound system comprising:
an ultrasound scanner (12) (paragraph [0054], referring to the imaging device being ultrasound; Figures 1-4);
a communication link attached to the ultrasound scanner (paragraphs [0054]-[0057], referring to the imaging device (12) being in communication with a data processor, etc., via a communication link; Figures 1-4); and
a processing station operatively coupled to the ultrasound scanner (12) via hte communication link (paragraphs [0054]-[0057]; Figures 1-4), the processing station having:
	a display (paragraphs [0058]-[0059], referring to the user interface output devices (32) may include a display subsystem; Figures 1-4),
	a memory (38) (paragraph [0057]; Figures 1-4), and 
	a processor (28) coupled to the memory and the display (paragraphs [0054]-[0057]; Figures 1-4), wherein the processor is configured to:	
display a two-dimensional ultrasound image of a target anatomy at a first anatomical plane (paragraph [0054], referring to the imaging device and the images being ultrasound; paragraph [0121], referring to displaying a body image slice (i.e. two-dimensional image) on the graphical user interface (100), wherein the image place can be axial, coronal or sagittal; paragraphs [0121]-[0123], [0127], referring to display of the axial (102), sagittal (146) and coronal (148) viewing planes (i.e. two-dimensional ultrasound image display); Figures 9-10);
receive an indication (150) of at least one of a sagittal plane, a transverse plane, and a coronal plane on the displayed two-dimensional ultrasound image (paragraphs [0127]-[0129], referring to the operator clicking on a point 150 on one of the three views (i.e. axial, coronal or sagittal), wherein the other two views will then display an image that corresponds to the point (150) clicked on by the operator, and therefore the point (150) serves as an indication of at least one of the other two views; Figures 9-10); and thereafter
display a three-dimensional image (152) of the target anatomy and an ultrasound image at the coronal plane (148) of the target anatomy based on the received indication of at least one of the sagittal plane, the transverse plane, and the coronal plane (paragraphs [0127]-[0129], referring to the fourth window (152) containing a rendered three dimensional view and further referring to the operator clicking on a point (150) on one of the three views, which includes a sagittal view, wherein the other two views (i.e. coronal and transverse views) will then display an image (i.e. coronal plane (148)) that corresponds to the point 150 clicked on by the operator; paragraphs [0123], [0127], [0131], referring to the operator toggling between the multiple plane view which includes the 3D image (152), and a single plane view; Figures 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al. as applied to claims 1 and 10 above, and further in view of Gunji (US Pub No. 2006/0033679) and Noordyvyk et al. (US Pub No. 2010/0082365).
With regards to claims 2, 4, 11 and 13, as discussed above, Kaufman et al. meet the limitations of claims 1 and 10.  Further, Kaufman et al. disclose that the displayed two-dimensional image is at the sagittal plane (146) (paragraph [0121], referring to the displayed image plane including a sagittal image plane; paragraph [0127], referring to the three viewing planes including a sagittal view; Figures 9-11), receiving the indication includes recognizing a placement of a marker (i.e. point) relative to the displayed two-dimensional ultrasound image at the sagittal plane (paragraph [0127], referring to user clicking on a point (150) on one of the displayed views, which includes a sagittal plane view, and the other two views will then display an image that corresponds to the point 150, which would inherently require a recognition of a placement of the point relative to the displayed image at the sagittal plane).
However, Kaufman et al. do not specifically disclose that the marker is specifically a “cut line” and that placement of a second cut line is further recognized.
Further, Kaufman et al. do not specifically disclose that their method further comprises receiving an input indicating that the cut line correspond to one of the traverse plane and the coronal plane or that the first cut line corresponds to the transverse plane and the second cut line corresponds to the coronal plane.  
Gunji disclose an image processing apparatus and method which displays MPR ultrasound images at a plurality of image displaying areas, wherein to set an image construction condition for the coronal image, sagittal image and axial image in each of the image displaying areas, a first and second cursor (see Figure 2, wherein the cursor is in the form of a cut line) is set along specified directions of the displayed images (Abstract; paragraphs [0031], [0042]-[0047], [0066]-[0070]).  For example, a sagittal image (122) may be displayed wherein a B cross section cursor (109) in the form of a straight line (i.e. second cut line) can be used to form a coronal image cross section, wherein the straight/cut line corresponds to the coronal plane and a AB cross section cursor (107) in the form of a second straight line (i.e. first cut line) can be used to form ana axial/transverse image (123), wherein the first straight/cut line corresponds to the axial/transverse plane (paragraphs [0066]-[0070], specifically, referring to paragraphs [0068] and [0070], which discloses that coronal image (121) shows a cross section “formed by B cross section cursor 109, which is displayed by a straight line [i.e. cut line] on the sagittal image (122), etc.).   
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the marker of Kaufman et al. be specifically a “cut line”, wherein the first cut line corresponds to the transverse plane, that placement of a second cut line is further recognized and wherein the second cut line corresponds to coronal plane, as taught by Gunji, in order to effectively set an image construction condition for images displayed in the image displaying areas and further to provide a visualization of the directions corresponding to different views in an image (Abstract; paragraphs [0042]). 
However, the above combined references do not specifically disclose that their method comprises receiving an input indicating the correspondence of the first cut line to the transverse plane and that the second cut line corresponds to the coronal plane.  
Noordvyk et al. disclose using human interaction (i.e. an input) with an electronic device for annotating images, wherein parts/indicators in the image, such as measurements on the image, are annotated in the image (paragraphs [0025], [0028], note that annotations inputted by a human are used to indicate displayed parts/indicators on an image).  This aids in interpreting images and assisting medical professionals in diagnosing, monitoring and otherwise evaluating a patient’s medical condition (paragraph [0028]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references comprise receiving an input to annotate/label indicators (i.e. which includes the first and second cut lines) in the image of the combined references, and thus receive an input indicating the correspondence of the first cut line to the transverse plane and the second cut line to the coronal plane via labeling/annotating of the cut lines, as taught by Noordvyk et al., in order to aid in interpreting images and assist medical professionals in diagnosing, monitoring and otherwise evaluating a patient’s medical condition (paragraph [0028]).

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al. as applied to claims 1 and 10 above, and further in view of Gunji, Noordyvyk et al. and Stefanescu et al. (US Pub No. 2003/0013951).
With regards to claims 3 and 12, as discussed above, the above combined references meet the limitations of claims 1 and 10.  Further, Kaufman et al. disclose that the displayed two-dimensional image is at the sagittal plane (146) (paragraph [0121], referring to the displayed image plane including a sagittal image plane; paragraph [0127], referring to the three viewing planes including a sagittal view; Figures 9-11), receiving the indication includes recognizing a placement of a marker (i.e. point) relative to the displayed two-dimensional ultrasound image at the sagittal plane (paragraph [0127], referring to user clicking on a point (150) on one of the displayed views, which includes a sagittal plane view, and the other two views will then display an image that corresponds to the point 150, which would inherently require a recognition of a placement of the point relative to the displayed image at the sagittal plane).
However, Kaufman et al. do not specifically disclose that the marker is specifically a “cut line”.
Further, Kaufman et al. do not specifically disclose that their method further comprises receiving an input indicating that the cut line correspond to one of the traverse plane and the coronal plane.  
Additionally, Kaufman et al. do not specifically disclose that displaying the three-dimensional ultrasound image includes displaying an ultrasound image of the target anatomy at a plane that is orthogonal to the sagittal plane.
Gunji disclose an image processing apparatus and method which displays MPR ultrasound images at a plurality of image displaying areas, wherein to set an image construction condition for the coronal image, sagittal image and axial image in each of the image displaying areas, a cursor (see Figure 2, wherein the cursor is in the form of a cut line) is set along specified directions of the displayed images (Abstract; paragraphs [0031], [0042]-[0047], [0066]-[0070]).  For example, a sagittal image (122) may be displayed wherein a B cross section cursor (109) in the form of a straight line (i.e. cut line) can be used to form a coronal image cross section, wherein the straight/cut line corresponds to the coronal plane (paragraphs [0066]-[0070], specifically, referring to paragraph [0068], which discloses that coronal image (121) shows a cross section “formed by B cross section cursor 109, which is displayed by a straight line [i.e. cut line] on the sagittal image (122), etc.).   
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the marker of Kaufman et al. be specifically a “cut line”, wherein the cut line corresponds to one of the transverse plane and the coronal plane, as taught by Gunji, in order to effectively set an image construction condition for images displayed in the image displaying areas and further to provide a visualization of the directions corresponding to different views in an image (Abstract; paragraphs [0042]). 
However, the above combined references do not specifically disclose that their method comprises receiving an input indicating the correspondence of the cut line to one of the transverse plane and the coronal plane.
Further, the above combined references do not specifically disclose that displaying the three-dimensional ultrasound image includes displaying an ultrasound image of the target anatomy at a plane that is orthogonal to the sagittal plane.
Noordvyk et al. disclose using human interaction (i.e. an input) with an electronic device for annotating images, wherein parts/indicators in the image, such as measurements on the image, are annotated in the image (paragraphs [0025], [0028], note that annotations inputted by a human are used to indicate displayed parts/indicators on an image).  This aids in interpreting images and assisting medical professionals in diagnosing, monitoring and otherwise evaluating a patient’s medical condition (paragraph [0028]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references comprise receiving an input to annotate/label indicators (i.e. which includes the cut line) in the image, and thus receive an input indicating the correspondence of the cut line to one of the transverse plane and the coronal plane via labeling/annotating of the cut line, as taught by Noordvyk et al., in order to aid in interpreting images and assist medical professionals in diagnosing, monitoring and otherwise evaluating a patient’s medical condition (paragraph [0028]).
However, the above combined references do not specifically disclose that displaying the three-dimensional ultrasound image includes displaying an ultrasound image of the target anatomy at a plane that is orthogonal to the sagittal plane.
Stefanescu e tal. discloses displaying, along with the axial view, a coronal view and a sagittal view, a three-dimensional cut-away view based upon the images (paragraph [0054]; see Figure 5).  As depicted in Figure 5, the 3D cut-away view includes displaying an image of the target anatomy at a plane that is orthogonal to the sagittal plane and provides a depiction of the relationship of the planes with eachother.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have displaying the three-dimensional ultrasound image of the above combined references include displaying an ultrasound image of the target anatomy at a plane that is orthogonal to the sagittal plane, as taught by Stefanescu et al., in order to provide a 3D cut-away view which provides a depiction of the relationship of the planes with each other (paragraph [0054]; Figure 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson et al. (US Patent No. 5,891,030) discloses a system for imaging tubular structures of the human body, wherein a coronal, axial and sagittal image plane can be displayed, along with a 3D image overlaid with depictions of the different planes (Abstract; Figures 4-5). 
Glenn et al. (US Pub No. 2005/0245803) discloses a method for analyzing and displaying images, wherein the images displayed include both 2D and 3D views of a selected portions of a patient’s anatomy and wherein the display further includes a reference line (Abstract; paragraphs [0088]-[0090]; Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793